Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
	Claims 2-5 and 10 have been cancelled.  Claims 6, 16 and 17 were previously presented. Claims 1, 7-9 and 11-15 are currently amended.  Claims 1, 6-9 and 11-17 are pending and have been fully considered.  Claims 1, 6-8, 16 and 17 are drawn to a device or apparatus.  Claims 9 and 11-15 are directed to a method.
Status of Previous Objections / Rejections
All prior Office actions were issued by another examiner.  At this juncture, Examiner withdraws, modifies or clarifies one or more of the previous Office action’s (OA) (i.e, 02/18/2020) objections and 35 USC §112 and 35 USC §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks, and a reconsideration of the pertinent objections/rejections.  However, after careful reconsideration of the application, Examiner believes new objections and/or rejections are appropriate and has applied such objections/rejections to the noted claims.
Response to Amendment
In their reply dated May 18, 2020, Applicant made certain claim amendments to address one or more objections, rejections, statements and/or claim interpretations of a prior Office action (OA), and/or to clarify the claim language, and/or to advance prosecution.  
In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies one or more of new objections, claim interpretations, and/or grounds of rejections in this OA.
In view of one or more of the claim amendments and the attendant revised scope of the claimed invention, Applicant’s associated arguments and a careful reconsideration of the claims, Examiner applies one or more of new objections, claim interpretations, and/or new grounds of rejections in this OA. 
Drawings
In the specification, Figure 1 is designated as a ‘conventional therapeutic system,’ which implies that it is prior art rather that the invention at hand.  Therefore, Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: The specification on page 7 describes an embodiment with at least two lumens of the second group connected to one another, with the functional fluid flowing through a lumen of the second group in a first direction and subsequently being diverted and flowing through a further lumen of the second group in a second direction opposite to the first direction and with the pressure drop of the functional fluid in the throughflow being measured.  Near the top of page 8 states, “If thus a pressure increase occurs, a conclusion can be drawn that the tube is kinked.”  
However, a seemingly similar embodiment is described on page 9, and a sentence at the end of page 9 states “If it is detected that the pressure loss is too large, a conclusion is drawn on the kinking of the multi-lumen tube.” It is unclear if one of these is an error, or otherwise how to reconcile these two seemingly inconsistent statements.  
Appropriate correction is required.
Claim Interpretation
In the patentability analysis of apparatus, device, or system claims, aspects or limitations Examiner interprets as functional are generally italicized whereas aspects interpreted as structural components are normally initially bolded.  For method claims, the bolded portions still represent structural aspects of the claim and the italicized portions represent one or more portions of the manipulative steps.  If a prior art device, in its normal and usual operation 
The apparatus/device/system claims require only the positively recited structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Of course, in the patentability analysis of these apparatus/system claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
The recited blood and fluids, for example, are considered materials potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus/system rather than structural components of the apparatus. 
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
In summary, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
In apparatus claims, one may interpret limitations such as ‘configured,’ ‘configured to’ and/or ‘configured for’ as similar or equivalent to ‘set up to,’ ‘designed to,’ ‘capable of,’ or simply ‘can,’ in the context of an appropriate reference.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Alternatively or in addition, claim 1, 6-9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or essential structural cooperative relationships of elements and/or essential steps, such omission amounting to a gap between the necessary structural connections, essential elements or essential steps.  See MPEP § 2172.01.
Claims 1 follows with the underlined portions causing the indefiniteness rejection.  The other formatting is in accordance with the Claim Interpretation section above and the formatting described therein.
Claim 1: An apparatus useful in a blood treatment device comprising 
at least one multi-lumen tube having at least one second lumen arranged about at least one first lumen, wherein the at least one first lumen transports at least one fluid, and wherein the at least one second lumen transports at least one functional fluid, 
at least one pressure sensor configured to determine the pressure of the at least one functional fluid, and 
at least one actuator in communication with the at least one second lumen and the at least one pressure sensor, 
configured to change the pressure of the at least one functional fluid in the at least one second lumen depending on the pressure of the at least one functional fluid determined by the at least one pressure sensor in such a way that kinking of the at least one multi-lumen tube by the at least one second lumen is prevented.
If the apparatus is ‘useful in blood treatment device,’ the relationship to the blood treatment device should be clarified in the claims.  For example, a dialysis machine such as recited in claims 16 and 17 is a blood treatment device and it appears the utility and argued novelty of the invention pertains to the use of the apparatus with another device.  Yet that device or the structural relationship of that device with the claim 1 apparatus is not positively claimed.  Although such information may be gleamed from the specification, the claims should still be reasonable clear without resorting to the specification.
The claim states that the first fluid ‘transports at least one fluid’ and the second lumen ‘transports at least one functional fluid.’ In Examiner’s interpretation, the fluid is not part of the apparatus.  It is unclear if this functional language implies that the first and second lumen can hold and carry the respective fluids or there is a structure that causes the fluid to flow or be transported within the lumens.  If so, the claim does not provide a discernible boundary regarding what provides this functional characteristic.
Regarding the pressure sensor and being configured to determine the pressure of the at least one functional fluid, since the ‘functional fluid’ is not part of the apparatus, the noted configuration and the boundaries of this functional language is unclear.  That is, assuming the fluid and functional fluid are different, it is unclear how to distinguish a sensor configured to determine the pressure of the at least one functional fluid from a pressure sensor configured, for example, to determine the pressure of the at least one fluid.  Is there some language that would 
  Similarly, the claim states that the actuator is ‘configured to change the pressure of the at least one functional fluid in the at least one second lumen depending on the pressure of the at least one functional fluid . . .”  Since the claimed kink prevention is based on pressure measurements and perceived pressure changes, and in particular a pressure loss or pressure gain depending on the number of lumens, according to the specification (pp. 7-9), the boundaries of this functional language is also unclear.  For example, does the actuator actually prevent a kink in the tube, implying no pressure change, or does it automatically remedy an already formed kink?  Applicant’s specification states on page 5, “a kinking of the tube can be effectively remedied in an automated manner by the actuator.”  Page 10 states “the multi-lumen tube experiences a greater stability and the kink pint is effectively removed.”
Additionally, could a pressure loss, for example, imply a tube leak rather than a kink?  How would the actuator distinguish between such different events?  
The specification, on page 8, also states “the pressure in the lumen of the second group can be increased up to a reaching of a predefined value at which it is assumed that kinking is no longer present.”  This prompts the question: Is the kinking remedy/prevention merely an assumption based on the type of tubing and its flexibility, or can one assure that there is no kinking based on a specified pressure or pressure change?
Further, this apparent inconsistency between the claim language and the specification renders the noted claim language indefinite.  There should be correspondence between the specification and claims so that the meaning of terms and phrases may be ascertainable by reference to the specification.  That is, claims that are inconsistent with their supporting 
The difference between claims 16 and 17 is unclear since one can interpret comprising and having as equivalent.  If not clarified, Examiner may object to one or the other as being substantial duplicates. See MPEP § 608.01(m).
Claims 6-9 and 11-17 depend on or are associated with claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 6, 7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heaton (US20090312727) in view of Yoshie et al. (US20110105846) and Weaver (US20190046785).
Regarding claims 1, 6  and 7, Heaton discloses an apparatus (Abstract; [0003], Figs. 1 – 8C) useful in a blood treatment device (this is an intended use but one can envision using the apparatus with a blood treatment device) comprising 
at least one multi-lumen tube having at least one second lumen arranged about at least one first lumen ([0007], [0022]), wherein the at least one first lumen transports at least one fluid, and wherein the at least one second lumen transports at least one functional fluid (where the second lumen is capable of carrying a functional fluid), 
at least one pressure sensor ([0024], [0025]) configured to determine the pressure of the at least one functional fluid (although not so described, the pressure sensor is capable of determining the pressure of a functional fluid that one might place in the second lumen; [0024]).
Therefore, Heaton discloses the claimed invention, except
at least one actuator configured to change the pressure of the at least one functional fluid in the at least one second lumen depending on the pressure of the at least one functional fluid determined by the at least one pressure sensor in such a way that kinking of the at least one multi-lumen tube by the at least one second lumen is prevented.
10 including a drive section that performs driving by injection/suction of a liquid, a tube, a syringe pump that injects/suctions the liquid into/from the drive section via the tube, a pressure sensor that measures an inner pressure of the tube, a storage section that preliminarily stores a volume change ∆V of the tube caused by the inner pressure, and a control section that controls the syringe pump based on the volume change ∆V, inner pressure P, and volume V0 of the liquid injected/suctioned into/from the drive section (Abstract, [0012], Figs 1A-1D & 2).  The lumen or tube can be flexible or bendable ([0008]) and a bending control unit 5 forms a part of the actuator system 10 ([0037]).  Therefore, Yoshie discloses a the use of an actuator to control liquid volume and pressure within a tube
Also, Weaver discloses a pressure actuated valve for controlling the flow of fluid through a medical device, the valve comprises a housing including a lumen extending therethrough and a flow control membrane extending across the lumen to control the flow of fluid through the lumen. The membrane includes a plurality of slits extending therethrough so that, when the membrane is acted upon by a pressure of at least a threshold magnitude, the slits open to permit flow through the lumen and, when not acted upon by a pressure of at least the predetermined magnitude, the slits are maintained dosed by a biasing force applied thereto by the membrane to prevent flow through the lumen (Abstract).  Thus, Weaver discloses the concept of using pressure to control liquid flow in a medical device and using a threshold pressure magnitude to adjust a structure (membrane slits) within a tube to allow fluid flow.
Both references address the notion of using fluid pressure in a tube to control fluid flow.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ at least one actuator configured as claimed since an actuator is well suited to monitoring and controlling fluid pressure as disclosed in Yoshie, and 
Additional Disclosures Included: Claim 6: The at least one functional fluid is a gas or a liquid (a fluid must be either a gas or liquid so it would have been obvious to use one or the other as a functional fluid); and Claim 7: A blood treatment device useful in blood treatment comprising an apparatus in accordance with claim 1 (claim 1 analysis).

Claims 9 and 11-15 are method claims that relate to or employ the apparatus.  They include many of the same major elements but are interpreted differently based on the required manipulative steps.  To the extent that the analysis is the same, in the interest of brevity, Examiner will not repeat such analysis in its entirety.
Therefore, regarding claims 9 and 12-15, the combination of Heaton, Yoshie and Weaver discloses a method of operating an apparatus in accordance with claim 1, with the method comprising changing the pressure of the at least one functional fluid by increasing pressure in one or more lumens of the at least one second lumen when a kinking of the at least one multi-lumen tube is detected (claim 1 analysis, where the manipulative steps of changing and increasing pressure are already disclosed or implied).
	Additional Disclosures Included: Claim 12:  The pressure of the at least one functional fluid in the at least one second lumen is increased for so long until the measured pressure drop falls below a specific limit value (claim 1 analysis); Claim 13: The method comprises the step of transferring information and/or energy by at least one property change of the at least one Claim 14: In the method, at least one valve is provided which is arranged such that it is actuated by the pressure change of the at least one functional fluid (Heaton, [0024], Weaver, [0004], [0005], [0007]); and Claim 15: The method comprises the steps of measuring the pressure of the at least one fluid flowing through the at least one first lumen and changing the pressure of the at least one functional fluid in dependence thereon (claim 1 analysis).
	
	Regarding claim 11, Heaton, Yoshie and Weaver combined discloses a method in accordance with claim 9, characterized in that the kinking of the at least one tube is detected in that the at least one functional fluid is conducted through at least one lumen of the at least one second lumen and the pressure drop of the at least one functional fluid is measured on the throughflow (claim 1 analysis), except with provision being made that at least two lumens of the at least one second lumen are connected to one another, with the at least one functional fluid flowing through a lumen of the at least two lumens in a first direction and subsequently through a further lumen of the at least two lumens in a second direction opposite to the first direction and with the pressure drop of the at least one functional fluid being measured on the throughflow of the lumen and the further lumen of the at least two lumens.
However, adding additional connected lumens is merely a matter of duplicating a known structure with no patentable significance unless it produces a new and unexpected result. One would expect the ability for multipath flow, including forward and reverse flow, in a multi-lumen apparatus.  Flowing the fluid in forward and then backward is merely a matter of adding an additional different flow path in a multi-lumen tube, of which the path choices are limited.   
.

Claims 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Heaton (US20090312727) in view of Yoshie et al. (US20110105846) and Weaver (US20190046785), as applied to claim 1 above, further in view of Klewinghaus (US20130237903).
Regarding claims 8, 16 and 17, Heaton, Yoshie and Weaver discloses a device useful in blood treatment having at least one apparatus in accordance with claim 1, except  
at least one extracorporeal circuit formed at least sectionally by the at least one multi-lumen tube.
However, Weaver does suggest that one can use the apparatus in dialysis (Weaver, [0002], [0003], [0007], [0018]).
Klewinghaus discloses a tubing adapter for interconnection with a least one tubing section of a medical device, a dialysis fluid tubing system including such a tubing adapter, a medical device including such a dialysis fluid tubing system, and a method for avoiding a pressure within a dialysis fluid tubing system that is below a minimum pressure (Abstract).  In some exemplary embodiments according to the present invention, the medical device is a treatment system or a treatment device having an extracorporeal blood circuit and/or a tubing set or system or is interconnected with one of these ([0054], Fig. 3).  
at least one extracorporeal circuit formed at least sectionally by the at least one multi-lumen tube since Klewinghaus discloses the use of tubing system with a tubing adapter for connecting a medical device such as a dialysis machine.
Additional Disclosures Included: Claim 16: A dialysis machine comprising an apparatus in accordance with claim 1 (claim 8 analysis); and Claim 17: A dialysis machine having at least one apparatus in accordance with claim 1, 
wherein at least one extracorporeal circuit is formed at least sectionally by the at least one multi-lumen tube (claim 8 analysis).
Response to Arguments
	Applicant’s arguments filed 05-18-2020 have been fully considered.  In view of the claim amendments, Examiner has modified and/or attempted to clarify the rejections such that one or more arguments may no longer be applicable.  Applicant may view the arguments as  persuasive, except as noted.  Examiner will address below the arguments found to be unpersuasive, irrelevant or inapplicable with respect to said amended claims.
	Examiner includes a clarity related rejection that may be different but similar in some respects to the prior rejections.  While Examiner agrees that the purpose of the claims is not to explain a technology or how it works, the claims must still be sufficiently descriptive and clear in view of the specification.  It should be understandable on a basic level, even without resorting to the specification.  The specification may be required to fully define certain terms in the claims, but should not be necessary to grasp the basic concept of the invention or to render the 
	With respect to the amended/modified claims, Examiner has added one or more new references and/or additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.  For the stated reasons, Examiner believes the claims are not presently in condition for allowance.
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
There was a prior non-final Office action in this application, issued by another examiner.  However, the claims are examined de novo by the above/below referenced examiner.  However, the current examiner may have interpreted the claims differently than the prior examiner.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/